OFFICE    OF THE   ATTORNEY     QENERAL    OF TEXAS
                                    AUSTIN
   GROVERSELLERS
   ATxmNlrOENERAL

Honorable T. M. Trimble, First      Assistant
State Superintendent of- Public     Instruction
Austin 11, Texas
Dear Sir:                               Opinion No, O-6675
                                        Rsr   Mineral leasing of certain
                                              school land In Rusk Oounty,
                                              Texas
             Your request for opinion     has been r
considerad    by this Department.
lows 1

           “Attached is a letter from
     & Wharton of Houston, Texas, c
     which we would like to aybm
     ation and opinion, l l *
             We quote from the abov                      otter     as follows:

     your reply    of




                                        rd iffecting    this     land.
                            @lcle   2676, Rsvised Statutes)
                           trol of public free sohools and
                           ch.countp are vested in the coun-


     have management anb control of public aohools and
     publio school groundsj and the grounds PUrChaBed
     for such a district      shall be under the aontrol of
     the district   trustees.      (Art. 2754). All conveyances
     for the benefit    of the public schools shall vest the
                                                                                .   .


Honorable       T. W. Trimble,    pa.gr 2


     property ln the oounty sohool trustees (Art. 2756).
     Trustees of any common school dlstrlot      on the order of
     the county trustees may sell anj property belonging to
     the school dlstrlat      (Art. 27 3).  Countr Sohool Trustees
     constitute     a body oorporate 7Art. 2683), a8 do the oommon
     school district     trustees (Art. 2748).   Artlole  5400a au-
     thorizes political      subdivlslone, which are bodies oor-
     porate, to lease lend for mineral development; and the
     article    sets out the procedure for leaalng.
      -3 “Article   2676 ln vesting oontrol of school lands ln
     the oounty board appears to oonfllot     with Articles 2749
     and 2754, which vest control ln the board of trustees
     of common rohool dlstrlot.    In view of the unoertalntp
     resulting  from such apparent oonfliots,    WI should ap-
     preolate your aubmlttFng the following     questions to the
     Attorney General.
                     “1.    Under the above state of faota 3x1what
                            body is the title  to the land ln quentlon?
                     ‘2.    ;;gn;hat    body should a mlnapal lease    be


                     “3.    If It 1s determined that the Trustees of
                            the CommonSchool Dlstrlijt ore ths proper
                            parties to execute the lease, should the
                            procedure set out in Article   2753 relat-
                            inn to sales be followed?    IS so. how
                            sh&ld auoh artlole   be integrate& with
                            Artlole  54OOA7”
           The general management           and aontrol of the publia iree
school& and high schools in each            county of this State, unless other-
wise provided by law, are veatsd            in the oounty school trustees,
Artlole  2676, Vernonfe Annotated           Texas Civil Statutes.
                Artlole  2681, Vernon’s     Annotated Texas 01~11 Statutes,
provides,       ln part, as follower
            “The county school trustee8 are authorited   to ex-
      ercise the authority heretofore   vested in the cormlssloners~
      court with respect to rubdlvldlng   the county into school
      dlstrkcts,  and making changes in school distrlot   lines.
      .     l   l



          Article          2683, Vernon’s   Annotated Texas Civil   Statutes,
reads as follows:
Honorable   T. H. Trlmble,   page 3


             “The county sohool trustees of eaoh oounty shall
       aonstltute   a body oorporate,    by the name of the oounty eahool
       trustees of               County, State of TBXQLI,and In
       that name may aoquire and hold real and personal prop-
       erty, sue and be sued, and may reaeive bequests and do-
       nations or other moneys or funds coming legally       into
       their hands, and may perform other aotr for the pro-
      motion of education ln the county.         The tit10 to any
       school property belonging to the oounty, the title        of
      ,whlah has heretofore    been vested ln the county judge and
       his successors   in office,    or any school property that may
       be acquired,   shall vest in the county school trustees and
       their successors    ln offlao   for public free school purposes.”
             Article 2748, Vernon’s Annotated Texas Civil Statute0       (ap-
plicable    to common school districts) reads, in part, as.foilovrt
             “Said trustee6 shall be a body politic        and oor-
      porate ln law,, and shall be known by and under the title
     .and name of dlstrIot.trurtees       of district   number .*****,
      and county of . , . . . . , State of Texas! and as such may
      contract and be contracted with, sue and be sued, plead
    aor be impleaded, In any aourt of this State of proper
      jurisdiction,    and may receive any gift,      grant,  donation
      or devise made for the use of the pub110 schools of the
      dlstrlot.     . . .”
             Artlole 2749, Vernon’e Annotated Texas 01~11 Statutes       (ap-
plicable    to oommon school distrlots) reada, In part, an follovst
            “Said trustees shell hove the management and control
      of the pub110 schools and pub110 school grounds: and they
      shall detormlne how many schools shall be maintained In
      their school district,  and at what poInta they shall. be
      loaatedj    . . .”
           Artlole 2753, Vernon’s Annotated Texas 01~11 Statutes (ap-
  plicable  to oommon rchool districts--see R, R, Spencer & Co. v.
  Brown, 198, 8. W. 1179) reads as followst
            “The trustees of any school district,    upon the or-
      der of the aounty trustees presorlbIng     the terms there-
      of, when deemed advisable,  mry make sale of any prop-
      erty belonging to said school district,     and apply~the
      proceeda to the purchase of necessary grounds, or to
      the building or repalrlng of schoolhouses,     or place
      the proceeds to the credit of the available     school fund
      of the district.   ‘Id.”
  Honorable   91. M. Trlmble,   page 4


            Article    2754, Vernon’s    Annotated Texas Civil     Statutes,
  reads as follower
               “All sohool houses erected,,grounde    purohased or
        leased for a school diatrlct,     and all other property
        belonging thereto,    shall be under the control of the
        district    trustees of such district.    Acts 1905, p. 263.”
            Article    2756, Vernon@s Annotated Texas Civil        Statutes,
  reads as followst
               “All conveyances,   deviaea, and bequests of prop-
        erty for the benefit of the public sohools made by
        any one for any county, city or town, or district,
        shall, when not otherwise dirooted by the grantor or
        deviser,    vest said property in the county school
        trusteea,    or the board of school trueteea of the
        city OP town, or the trustees of the school dla-
        trict,   or their nuccezaors    in office, as the trustees
        for those to be benefited      thereby, and the came, when not
        otherwise directed    shall be administered by said offi-
        oera under such rule8 as the State Superintendent may
        88 tablish.     Id. ”
                In 1919, this Department in opinion Ao. 1986, written by
   Honorable John W. Maxwell, Assistant Attorney General, addressed to
    the Speaker and Members of tbe House of Representatives           of Texas,
 -recorded     on pagea 512, 513, 514 and 515, Report of the Attorney
    General of Texas for 1918-1920, among other things construed Arti-
    ale 2846 of the Revised Civil Statutes of 1911.          (Article    2846,
    Rev. Clv. St. of 1911 end the present Article        2753, V. A. C. S.,
    are identical    with the exception that said Artlole      2846 of 1911
   authorized     the sale of school property upon the order of the
    Commissioners’ Court while Article       2753, V. A. C. 8. authorizes
-)salee    of school property upon order of the county trustees,)            Thle
    opinion held that the district      trustees were authorized to execute
   an 011 and gaas lease.on school land subject to the approval of the
    Commisalonere”Court      or county echo01 trusteee,    dependent on whloh
   body wae the proper authority       to approve 6ame. The opinion pointed
    out at that time there was doubt a8 to which body should approve
    the rals or lease and rsaommended that the Leglalature           olear up
    the question by the enactment of appropriate       legislation.       The
    Legielature    has since enaoted Artlole    2753, V. A. 0. S., quoted
   hereinabove in thin opinion.       He enolore herewith a oopy of
    opinion MO. 1986 for your lnformatlon,
             Sinae the rendition of opinion 80. 1986, and since           the
   enactment of Article 2753, V. A. C. S., the 45th Leglrlature           OS Texas
Honorable   T. M. Trlmble,   page 5


on May 5, 1937, enacted House Bill 861, (now oodlfied   ~8 Article
5400a, Vernon18 Annotated Texas Civil Statutes) which House BI11
is a comprehensive act providing a definite  and certain method of
procedure of making 011 and gas leases by political   subdivisions
of Texas.  Said House Bill 861 reads as follows;
       9    “AUTHORIZINOPOLITICAL SUBDIVISIONSTO LEfiSE LANDS
             FOR MINSRALDEVELOPMENT.
            “Ii. B. No. 86117     Chapter 279.
            “An Act authorizing     political   subdivlaions of thb
               State of Texas to lease lands ovned by such
               subdivisions    for mineral development purposes
               and prescribing     the method and manner of mak-
               ing such leases,     and declaring an emergenoy.
            “Be it enacted   by the Legislature   of the State   of
             Texas I

           ‘Section 1. PolItIoal  subdIvIsions whioh are bodies
     corporate with recognized and defined areas, are hereby
     authorized to.leose  for mineral development purposea any
     and all land8 which may be owned by any such political
     subdivision.
         3 “Sec. 2.      The right tb lease such lands shall be
      exerolsed by the governing board, the commission or
      commissioners of 8UOh politic81       subdivision   which are
      by law constituted     with the management, oontrol,      and
      supervision    of 8uch subdivision,     and when In the dls-
      oretlon of suoh governing body they shall determine
      that It is advisable to make 8 lease of any such lends
      belonging to such district      or subdlvlslon,    suoh govern-
      ing body shall give notice of Its intention         to lea86
      such lands, describing      came, by publioation    of such
    -notIoe     In some newspaper published In the county, hav-
      lng e general circulation      therein,   once a week for a
      perlod’of    three (3) consecutive    weeks, designating
      the time and place after suoh publication         where such
      governing body will receive and coneldtir bid8 for suoh
      mineral leases as such gove,rming body may determine to make.
      On the date specified      In said notice,   such governing
      board or body ehall receive and consider any and all
      bids submitted for the leasing of said lands or any
      portions    thereof whioh are advertised     for leasing,   and
      In the dlaoretlon     of 8UOh governing body shall ew8rd
 Honorable   T. M. Trlmble,   page 6



    -+the lease to the hlgheat And best bidder submitting a
       bid therefor,    provided that if In the judgment of such
       governing body the bids auhmltted do hot represent the
       fair value of such leaoes,    euoh governing body In
       their dlnoretion    may rojoct same And Again Give notice
       And oall for Additional bids, but no lease8 shall In
       Any event be made except upon public hearing And oon-
       aideration    of said bids And after the notioe at) here-
       In provided.
             “Sec. 2A.  Provided that all such leaaee may be
       granted by pub110 auotion and that no leases, shall be
       executed in Any case except and unless the lessor
     -shall   retain At least one-eighth royalty,  provided
       further that In no Oa8e shall the primary term of
       aaid lease be for more than A period of ten (10)
       years from the date of execution And approval thereof,
              “300, 3, The fact that political        subdlvialons   of
       the State have lands owned, held, and used for public
       purpoaee but which purposes ~~111not be hindered or
       Interfered     with by the development of said landa for
       mineral purposes, and thAt,ao~e of nald land8 have
       pos8ibilities      of mineral8 therein And that development
       of said lands for mineral purpoees Is necessary in or-
       der to conserve said mineral estate and prevent the
       108s thereof,      oreate an emergency and an Imperative
       public necessity       that the Constitutional   Rule requlr-
       lng bill8     to be read on three several days In each
       House be suspended And 8AId Rule Is hereby auepended,
       And thI8 Act shall take effect        and be in force from
       And After it8 passage, and It is 80 enacted.
             n OTE,--Ii. B, No. 861 passed the BOUQB, Maroh 30,
       1937, t p & vote of 113 y%aa, 0 n&yet p88sOd the Senate,
       with Amendments, April 29, 1937, by a vote of 22 yeas,
       6 nays; House concurred In Senate amendmenta, April 30,
       1937, by a vote of 132 yeaa, 0 riaysd
             ‘Approved    &y 5, 1937.
             “Effeotive    May 5. 1937.”
            It is a well-settled      prinoiple   of law that where the Leg-
  islature prescribe8   A definite , certain method of’ procedure for a
-polItIoal  subdivision   to follo’w, other.methods,        by Implication of
  law, are excluded.    See the   following    Authorities;
              Fbatar v. city      Ol t:o.co, 255 3. w. 1104
              CItIEolls     v. cf.tyQf TWIQll, 14 3. u. 1003
                        e?cIr.
              Brytm lf. Sm~lt~wP~,
                                 5 Tsx. l4lB



              Op;ninZcmBo. O-4270 of thla Cepxrt~mmt, mmd&rmd cm Jcmuary 6,
  1342, cwnatrum Article     543Dn, V. A. C. 8.. and haltie tImt the Cwm-
  mIsalonora~Coilrt of Janpm Caxkty.In mkln:: an ail and gx3 lcnne"orl
  ;ougtyCncl~ool land, nunt cz::zlg vlth the provioions   of Article TWOa,
                 Wu cnoloom hemuith a copy of mid ot&nZbn for pour fn-
  &u?;t&l~*
                It la walbm3ttlad   law in Foxns that tha ordinrlryfam
-+ ;,‘,y    011 and ~6x3 lmse 1s 62 831~ or omvcpmm .of a.n lntormst In
     LT.’ . 31 Tcms Juntsprutlcnce, Xm. 39,     01 CrG~,py. 574, 575 end
  576.
               It   la dlaa a voltertnbllehod      rule OS statutory oonstructltm
-thnt    at~tutoar IO *pzxrl mtorla’      8houl.d b:3 aonotrr;cd to~othor nnd where
   om statute dm1~ with a subjmt In ~onm%l tomm, uad ono3mr doale
   with B hart of the emim aubjoot ln a txcm dotcLiad wag, tEirJtvb
   should bo kmxmIzed       if poaslblo:    but SS there la (‘~19 conflict,    the
   lnttcr will pmvoll,      rog~tiI@m     OS vhsthar it VOQ prmscd prior to
   tha gmnrzl otfituto# unlona It ap,;x+ara tbzt tho &q$alLatur43 lntcncl-
   sd t.9 m.!m the gmm~3.l act cvntroll2ng.          Wtherlmd    Stntuto     cwn-
   rtruotion,     326 Ldltlon,Ilalrsck,   Vol. 2, pqm 541, 542 end “     5;%3.
                               that whomve~ the Lagialaturo
              On the,pr6err~ptIan                                        0tmcta a
  prnvia~on   it baa sn mind tbo groviou3       atatutoe   rolzting   to ths onme
  8UbjQCt tr.?ttoP,it   is hold     %I3 th0 Sb3GV33 Of 4LXly%fl'PM3~ l?Qpeal OC
  anenkmnt tharoin, the nww gm~loion was cnxotad In accord with the
  legislntlvb    pollay mbodiotl in thoseprtor statutes       and they ehauld
  all be cozmtmod to;;;othor.      P~oviatona 3.n anact vh f.ch am mltted
  in unothor act re3dtIng to the ems eubjaot mrrttor will be applied
  in a prvcoodlng u&m tho otheo cot when nQt lnoonalatent          with ltr,
  p~o3QB.       Prior t+tatutoa relating   to the omm aubJect Dntter are
  to bo compnmd with th,e nov p~wvialmt        and If pasakbleby rcnrrwmblo
  canatzuctian,     both ama to ba so conatru~d that offs?& is glvcn tQ
  cyvcry provision    of 60ch.  Outhoplond Otntutory Conotruotlenl    3rd
  rk31t10n, Xwmcks, Vol. 2, ptspe 530 Qlld 531.
            we call your attslltion    to tne at that said House Bill
  861 (ootW%d     as Art. 5i4OorO.V. A. C.    dotasnot contain any x-e-,,
  poallng olauae.    Ue are tharoSoro lncllmd  to the vl0v that the
  safe conutructlon   1s to tallow Articla 54000, V. A. C. 3. and get 4t
          3. 10 m?.awerto your t~hfa%l
                                     quebtion, it $3 OUDoptilm tlmt
if the commn ucJwol dbtrtot  in IMW t,o hwo tits nuporior tltlo to
the lnnd (e mttw vo do not paoe on hwe) a tinoml losrse can bo